OPINION — AG — ** CORPORATION — SERVICE AGENT — CERTIFICATE OF REVOCATION ** ON OCTOBER 31, 1950 A CERTIFICATE OF DOMESTICATION WAS ISSUED TO A KANSAS, RELIGIOUS, EDUCATIONAL AND CHARITABLE ORGANIZATION. IN THE APPLICATION FOR DOMESTICATION FILED BY SAID CORPORATION, ONE CORINNE ODOM WAS STATED TO BE ITS SERVICE AGENT, AND THE CORPORATION ALSO FILED AN APPOINTMENT OF AGENT GIVING CORINEE ODOM STATED IN WRITING UNDER OATH. (NOTICE, CERTIFICATE OF REVOCATION, AGENT, MISREPRESENTATION, AFFIDAVIT, CANCELLATION, DOMESTICATION, REVOKED) CITE: 18 O.S. 1.204 [18-1.204] (FRED HANSEN)